DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 5/17/2019 are accepted.

Common Ownership
Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not
later than the effective filing date of the claimed invention, the subject matter disclosed
in the reference, Lee (US Patent 10,204,964), and the claimed invention
either were owned by the same Assignee has been accepted. The rejection under 35
U.SC. 102(a) (2) using Lee (US Patent 10,204,964) has been withdrawn.
Notice of Allowance
Claims 1-7 & 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Hiramatsu (US Pub no. 2020/0350345 A1), either singularly or in
combination, does not disclose or suggest the combination of limitations of claim 1 including: a portion of the pixel separation structure penetrated by the through electrode structure, and the first sidewall dielectric pattern continuously extending from between the separation conductive pattern and the semiconductor substrate to between the semiconductor substrate and a sidewall of the through electrode structure.
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Hiramatsu (US Pub no. 2020/0350345 A1), either singularly or in

Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest
prior art of record, Hiramatsu (US Pub no. 2020/0350345 A1), either singularly or in
combination, does not disclose or suggest the combination of limitations of claim 21 including: the connection region between the first regions and having a third width greater than the first width; a plurality of separation conductive patterns in the plurality of first regions and the plurality of second regions of the trench; a first sidewall dielectric pattern between the plurality of separation conductive patterns and a sidewall of the trench; a through conductive plug in the connection region of the trench; and a second sidewall dielectric pattern surrounding a sidewall of the  through conductive plug and contacting the plurality of separation conductive patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813